 1
                                                                      DEC O 5 2019
2
3                           UNITED STATES DISTRICT
4                          SOUTHERN DISTRICT OF CALIFORNIA
5
6    ALAN HE1\1PHILL, individually and on·           Case No.: 3:04cv1495-BEN-JMA
     behalf of all others similarly situated,
7.
                                       Plaintiffs,   ORDER GRANTING STIPULATION
8                                                    FOR APPROVAL OF MOTION FOR
     v.                                              ATTORNEYS' FEES INCURRED TO
9
                                                     MODIFY PERMANENT
     SAN DIEGO ASSOCIATION OF
10                                                   INJUNCTION
     REALTORS, INC., NORTH SAN
11   DIEGO COUNTY ASSOCIATION OF
                                                     [Doc. No.170, 174]
     REAL TORS, INC., PACIFIC
12
     SOUTHWEST ASSOCIATION OF
13   REALTORS, INC., EAST SAN DIEGO
     COUNTY ASSOCIATION OF
14
     REALTORS, INC., CORONADO
15   ASSOCIATION OF REAL TORS, INC.,
     SANDICOR, INC.,
16
                                      Defendants.
17
18
                       .          .

19         The Court, having considered the Motion for Approval of Attorneys' Fees Incurred
20   to Modify the Permanent Injunction ( boc. No. 170) filed by Defendant Sandicor, Inc.
21   ("Defendant") and the Stipulation re Motion for Approval of Attorneys' Fees (Doc. No.
22   174) filed by Defendant and PlaintiffAlan Hemphill ("Plaintiff'), and finding good cause
23   for same, the Court hereby GRANTS the Stipulation and Orders as follows:
24         1.    The requirements of Rule 23 have been satisfied;
25         2.    Defendant's Opposition to the Motion is withdrawn;
26         3.    The December 16, 2019 hearing date is vacated;
27         4.    Plaintiff and Defendant agree the hourly rates charged for attorney services
28               (ranging from $600 to $895), as described in the Motion are reasonable;


                                                                             3:04cv1495-BEN-JMA
   1     5.   Plaintiff and Defendant agree that the number of hours worked (82.5 hours
  2           of attorney time, and 45 hours ofparalegal time), as described in the Motion
  3           are reasonable;
  4      6.   Defendant shall submit payment in the amount of$50,000 to Plaintiff for
  5           professional fees incurred in connection with the modification of the
  6           permanent injunction in lieu of the amount requested in the Motion.
  7      7.   Defendant shall make said payment within 10 days of the entry of this
  8           Order.
  9      IT IS SO ORDERED.
 10 Dated: December   L,     2019
· 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              2
                                                                         3: 04cv1495-BEN-JMA
